408 S.E.2d 876 (1991)
104 N.C. App. 216
STATE of North Carolina ex rel. UTILITIES COMMISSION; Piedmont Natural Gas Company, Inc. (Applicant); Public Staff-North Carolina Utilities Commission; and Lacy H. Thornburg, Attorney General
v.
CAROLINA UTILITY CUSTOMERS ASSOCIATION, INC.
No. 9010UC1294.
Court of Appeals of North Carolina.
October 1, 1991.
*877 Byrd, Byrd, Ervin, Whisnant, McMahon & Ervin, P.A. by Sam J. Ervin, IV, for intervenor-appellant.
Brooks, Pierce, McLendon, Humphrey & Leonard by Jerry W. Amos, for applicant-appellee.
EAGLES, Judge.
CUCA argues that the Commission's 13 February 1990 order should be reversed inter alia because there were insufficient findings of fact and conclusions of law and because the order was issued outside a general rate making proceeding. However, we do not reach the issues CUCA raises because we hold that CUCA is not a party aggrieved by the order currently before us and as such has no standing to appeal from this order.
N.C.Gen.Stat. § 62-90 provides in pertinent part:
(a) Any party to a proceeding before the Commission may appeal from any final order or decision of the Commission within 30 days after the entry of such final order or decision, ..., if the party aggrieved by such decision or order shall file with the Commission notice of appeal and exceptions which shall set forth specifically the ground or grounds on which the aggrieved party considers said decisions or order to be unlawful, unjust, unreasonable or unwarranted, and including errors alleged to have been committed by the Commission.
In order to have standing to appeal, a party must not only file notice of appeal within 30 days, but must also be aggrieved.
This court recently addressed the meaning of "aggrieved" in State ex rel. Comm'r of Ins. v. N.C. Rate Bureau, 102 N.C.App. 809, 403 S.E.2d 597 (1991). There we stated:
Under the Administrative Procedure Act, a "person aggrieved" is defined as "any person or group of persons of common interest directly or indirectly affected substantially in his or its person, property, or employment by an administrative decision." G.S. 150B-2(6). Under the Judicial Review Act, the predecessor to the Administrative Procedure Act, the Supreme Court said: "The expression `person aggrieved' has no technical meaning. What it means depends on the circumstances involved." In re Halifax Paper Co., 259 N.C. 589, 595, 131 S.E.2d 441, 446 (1963).
Id. at 812, 403 S.E.2d at 599. "Our Supreme Court has held that `person aggrieved' means [one] `adversely affected in respect of legal rights, or suffering from an infringement or denial of legal rights.'" (Citation omitted.) In re Wheeler, 85 N.C.App. 150, 153, 354 S.E.2d 374, 376 (1987). Where a party is not aggrieved by an order his appeal will be dismissed. Compare Gaskins v. Blount, 260 N.C. 191, 195, 132 S.E.2d 345, 347 (1963).
Here, CUCA has not shown that its interest in person, property, or employment has been substantially adversely affected, directly or indirectly. As Piedmont's brief correctly points out, Piedmont did not increase its rates under the 13 February 1990 order of the Commission. On the contrary, Piedmont reduced its rates by a total of $1.2659 per dekatherm.
CUCA contends, however, that they are an aggrieved party because the order would allow Piedmont to increase its rates in the future to the extent necessary to offset previous reductions under this order. We disagree. While under this order Piedmont *878 may file, and in fact has filed to make subsequent increases, those proposed increases are not before us. The subsequent proposed increases were effected through later filings in separate dockets which are subject to appellate review at an appropriate time. Those orders are not before us in this appeal.
Appeal dismissed.
JOHNSON and PARKER, JJ., concur.